Per Curiam,
The learned judge below after stating the facts proceeded, “ The sole question before us is, do the papers above quoted together constitute an instrument in writing sufficient to satisfy the statute of frauds. We think they do. The option of February, 1901, is signed by plaintiff and was delivered by him to Mr. Ayres, who in receiving it was acting as the agent of defendant under a special employment. While the option appoints Ayres plaintiff’s agent to sell the lots, it was understood by plaintiff that Ayres was acting for defendant, and *82that defendant would be the purchaser. The paper should therefore be treated as an option to Ayres as the representative of defendant, and would become binding upon both parties upon an acceptance by defendant. This we have in the letter of Ayres of June 14th, 1901, written at the request of defendant’s proper officers, and if anything further is required we have plaintiff’s ratification of the sale in writing and the execution and tender of a deed for the lots. It seems to us the writings above referred to are sufficient to bind plaintiff, and we see no reason why they should not bind defendant. This case is similar in many respects to Smith & Fleek’s Appeal, 69 Pa. 474 and McClintock v. South Penn Oil Co., 146 Pa. 144, and in our opinion is ruled by those cases.”
The judgment is affirmed on this opinion.